ACCEPTED
                                                                                                        04-15-00248-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS
                                                                                                    5/5/2015 4:02:42 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                                          NO. 04-15-00248-CV

SHARED PEER HOLDINGS, LLC,                         §      IN THE COURT OF APPEALS
                                                                                  FILED IN
D/B/A RVSHARE.COM,                                 §                       4th COURT OF APPEALS
                                                   §                        SAN ANTONIO, TEXAS
               Appellant,                          §                       5/5/2015 4:02:42 PM
                                                   §                         KEITH E. HOTTLE
           v.                                      §      FOURTH    DISTRICT       Clerk
                                                   §
SA AMERICAN DREAM                                  §
VACATIONS LLC, D/B/A                               §
AMERICAN DREAM                                     §
VACATIONS,                                         §
                                                   §
               Appellee.                           §      SAN ANTONIO, TEXAS



                           APPELLANT’S MOTION TO DISMISS APPEAL


TO THE HONORABLE JUSTICES OF SAID COURT:

               Appellant, Shared Peer Holdings, LLC d/b/a RVShare.com, files this motion

asking the Court to dismiss this appeal.

                                     A.      INTRODUCTION

               Appellant is Shared Peer Holdings, LLC d/b/a RVShare.com.

               Appellee is SA American Dreams Vacations, LLC d/b/a American Dream

Vacations.

                             B.    ARGUMENT AND AUTHORITIES

               The appellate court may dismiss this appeal upon the appellant’s motion and has

the authority to grant this motion to dismiss under Texas Rule of Appellate Procedure

42.2(a). Appellant requests the Court to dismiss this appeal.




APPELLANT’S MOTION TO DISMISS APPEAL                                                        Page 1 of 3
{00116509.1}
                               C.     CONCLUSION AND PRAYER

               Appellant asks the Court to grant this motion to dismiss. Costs on appeal should

be taxed against the party who incurred them.

                                                   Respectfully submitted,


                                                       /s/ John C. Cave
                                                   John C. Cave
                                                   State Bar No. 00783812
                                                   GUNN, LEE & CAVE, P.C.
                                                   300 Convent, Suite 1080
                                                   San Antonio, TX 78205
                                                   Telephone: (210) 886-9500
                                                   Facsimile: (210) 886-9883
                                                   Email: john.cave@gunn-lee.com

                                                   Jon A. Troyer
                                                   Ohio Attorney Registration No. 0080888
                                                   EMERSON THOMSON BENNETT
                                                   1914 Akron-Peninsula Road
                                                   Akron, OH 44313
                                                   Telephone: (330) 434-9999
                                                   Facsimile: (330) 434-8888
                                                   Email: jat@etblaw.com
                                                   ATTORNEYS FOR APPELLANT


                                CERTIFICATE OF CONFERENCE

               On May 5, 2015, Megan Kucera, counsel for Appellee, indicated that her client is

not opposed to the relief requested in this Motion.


                                                         /s/ John C. Cave
                                                       John C. Cave




APPELLANT’S MOTION TO DISMISS APPEAL                                                         Page 2 of 3
{00116509.1}
                                   CERTIFICATE OF SERVICE

       This is to certify that the above and foregoing document was forwarded in
accordance with Texas Rule of Appellate Procedure 9.5 on May 5, 2015 to the following
counsel of record:

               Keith P. Miller, Esq.
               Megan H. Kucera, Esq.
               Law Offices of Keith P. Miller
               14350 Northbrook, Suite 150
               San Antonio, Texas 78232
               (210) 524-9040
               (210) 267-2982 (fax)
               kmiller@kpmlawpc.com
               megan@kpmlawpc.com
               ATTORNEYS FOR APPELLEE


                                                  /s/ John C. Cave
                                                John C. Cave




APPELLANT’S MOTION TO DISMISS APPEAL                                               Page 3 of 3
{00116509.1}